REASONS FOR ALLOWANCE
Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the closest prior art is to Nanba.  Nanba discloses slot die coating opposite surfaces of a substrate with first and second slurries using a roll to roll process.  While Araya discloses a laminated structure comprising a self-healing resin layer including an uncured resin and a thermosetting resin layer including a curing agent for the resin separated by a barrier layer (FIG. 2 of Araya, self-healing resin layer #3, thermosetting resin layer #2 and barrier layer #4), in Araya the barrier layer is applied as a coating to the self-healing resin layer rather being supplied as a continuous web of material as recited in claim 1 ([0054] of Araya).  Moreover, none of the cited references of record teach or reasonably suggest a method as recited in claim 1 wherein a curable resin slurry and a curing agent slurry capable of reacting with the curable resin to seal a perforation are slot-die coated onto opposite surfaces of a separator substrate.  The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claim 1.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claim 1 without impermissible hindsight.  For the foregoing reasons, the invention of claim 1 is deemed non-obvious.  Claims 2-6 and 8-10 depend from claim 1 and are therefore also deemed non-obvious for the reasons set forth above with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746